Exhibit 2.6 October 31, 2011 Perma-Fix Environmental Services, Inc. 8302 Dunwoody Place, Suite 250 Atlanta, Georgia 30350 Attention: Dr. Louis F. Centofanti, Chairman, President, and Chief Executive Officer Homeland Security Capital Corporation 4601 North Fairfax Drive Arlington, Virginia 22203 Attention: C. Thomas McMillen Chief Executive Officer Safety & Ecology Holdings Corporation 2800 Solway Road Knoxville, Tennessee 37931 Attention: Christopher Leichtweis Chief Executive Officer Re: Prepayment of $500,000 of Principal of the Note Gentlemen: We refer to the Stock Purchase Agreement, dated July 15, 2011 (the “Purchase Agreement”), by and among Perma-Fix Environmental Services, Inc. (“PESI”), Homeland Security Capital Corporation (“Parent”), and Safety & Ecology Holdings Corporation (the “Company”), and the Note attached thereto as Exhibit A.Unless otherwise defined in this letter, the capitalized terms in this letter shall have the meanings ascribed to them in the Purchase Agreement and the Note, as applicable. The parties hereby agree, pursuant to Section3 of the Note, that PESI will prepay $500,000 of the principal amount payable under the Note, without interest or penalty, to Parent by no later ten days after the Closing.The whole $500,000 prepayment shall be applied against the principal amount of the Note. (Remainder of page intentionally left blank.Signature page(s) to follow.) The parties hereto have caused this letter regarding the prepayment of the Note to be signed by their duly authorized representatives as of the date first set forth above. PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation By: /s/Ben Naccarato Name: Ben Naccarato Title: CFO (“PESI”) HOMELAND SECURITY CAPITAL CORPORATION, a Delaware corporation By: /s/ C. Thomas McMillen Name: C. Thomas McMillen Title: CEO (“Parent”) SAFETY & ECOLOGY HOLDINGS CORPORATION, a Nevada corporation By: /s/ Christopher P Leichtweis Name: Christopher P. Leichtweis Title:
